DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “rigid” in line 1 and "rigid" is a relative term and it is unclear what constitutes a rigid case is since such relative value or comparisons are unknown in the claims. For the purpose of examination, a container that has a shape and capable of maintaining that shape is considered to be “rigid.” Clarification is respectfully requested.
Claim 16 recites the limitation “a bag of biological fluid” in line 4 and it is unclear if the bag is referring back to the bag in the preamble and if a bag is claimed in combination. For the purpose of examination, “a bag of biological fluid” is assumed to refer back to the bag of the preamble and the bag is not claimed in combination. Clarification is respectfully requested.
Claims 18-20 recite the limitation "the foam dampener" and it is unclear if the limitation refers back to one of the foam dampeners of two opposing peripheral sides or both of the foam 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaffey et al. (Chaffey WO 2013/053011) in view of Mangano (US 2010/0294675).

1: Chaffey teaches a shock absorbing container (container 100) capable of protecting unclaimed cryogenically frozen biological material comprising: 
an outer case (outer case 110) including a first outer panel (first outer panel 140) and a second outer panel (second outer panel 130), the first outer panel and the second outer panel movable relative to each other between a closed position (closed position when 130 is brought into contact with 140) and an open position (open position shown in Figure 1), the first outer panel and the second outer panel defining a storage space (storage space formed within 130 and 140, in the closed position) in the closed position, the first outer panel having a first side (140 below 540 Figure 11) facing the storage space, the second outer panel having a first side (130 having a side surface shown in Figure 1) facing the storage space, wherein moving the first outer panel and the second outer panel into the open position creates or enlarges an opening to access 
a first foam panel on the first side of the first outer panel (first foam panel 550, made of foam, page 12) with the exception of a second foam panel on the first side of the second outer panel.
Mangano teaches a solid piece or layer of memory foam 30 and 32 which conforms to the shape of the first and second section of the container 22 and 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey such that an additional foam panel similar to the first foam panel was provided on the second outer panel in order to permit items stored within to be cushioned between two cushioning members to further protect items and to accommodate a variety of different objects placed therein, as taught by Mangano (paragraph 0012-0013).

3: Chaffey-Mangano teaches the claimed invention as discussed above for Claim 1 and Chaffey does not explicitly teach that the outer case is metallic. However, Chaffey does teach that aluminum have been the material of choice for cassettes that are capable of carrying biological sample (aluminum, Pg. 2, ll. 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey-Mangano such that the material of choice for a container was of metallic, e.g. aluminum to protect the contents within from shock or drops and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

4: Chaffey-Mangano teaches the claimed invention as discussed above for Claim 1 and Chaffey further teaches that the outer case is rigid (the cassette is rigid and is capable of protecting the sample from being damaged, page 6, ll. 22-27).

5: Chaffey-Mangano teaches the claimed invention as discussed above for Claim 1 and Chaffey further teaches that the first outer panel and the second outer panel are approximately parallel to each other in the closed position (When 110 is closed, the panels are approximately parallel to each other, Figure 6 shows 110 as substantially planar and the container is shown as a bilateral arrangement having two similarly configured halves, pg. 6, ll. 10-17).

6: Chaffey-Mangano teaches the claimed invention as discussed above for Claim 1 and Chaffey further teaches that the outer panel includes a pivot joint (150, which is a hinge, which permits the function of pivoting the first outer panel with respect to the second outer panel) to pivot the first outer panel with respect to the second outer panel. 

7: Chaffey-Mangano teaches the claimed invention as discussed above for Claim 1 and Chaffey further teaches that the outer case, the first foam panel, and the second foam panel are configured and sized to uniformly compress an unclaimed and undefined bag of biological fluid (the invention as modified above for Claim 1, permits the foam panel of Chaffey and Mangano to conform to the shape of the content contained within and provides compression to a biological bag that is being enclosed in the closed position).



14: Chaffey-Mangano teaches the claimed invention as discussed above for Claim 1 and Chaffey further teaches the outer case in the closed position is shaped like a three-dimensional parallelepiped (the shape of the case is a three dimensional rectangular parallelepiped shape) and has a length, a width, and a thickness, wherein the first outer panel and the second outer panel are each positioned in a respective plane defined by the length and the width (see the length, width, and thickness dimension when the case is closed in Figure 1 below), except for the explicit teaching wherein the length and the width are greater than the thickness from the drawings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey-Mangano such that the length and the width are greater in dimension than the thickness of the container since such a modification would have involved a mere change in the size of a component and a biological sample package/bag can be accommodated within with sufficient length and width and thickness to protect and accommodate the intended package/bag from potential damage.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image1.png
    513
    792
    media_image1.png
    Greyscale


16: Chaffey teaches a shock absorbing container (container 100) capable of storing or transporting an unclaimed and undefined frozen bag of biological fluid, comprising: an outer case (outer case 110) defining an internal volume (volume formed by 130 and 140) and having a closable opening (closable by fastening means 530) to insert to or remove from the internal volume an unclaimed bag of biological fluid, the outer case having an open position (open position shown in Figure 1) and a closed position (closed position when 130 and 140 are brought together), the outer case having a length, a width, and a thickness in the closed position (see markup of Figure 1 above), a foam dampener (first foam panel 550, made of foam, page 12) on a peripheral side of the internal volume (on the side of 140) except for the explicit teaching of the length and the width greater than the thickness, the closable opening configured to open a greater 
Chaffey teaches in the drawings that the length and the width greater than the thickness (see the length, width, and thickness dimension when the case is closed), the closable opening (where the measurement of the perimeter is shown to be much greater than the thickness, see Figure 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey such that the length and the width are greater in dimension than the thickness of the container since such a modification would have involved a mere change in the size of a component and a biological sample package/bag can be accommodated within with sufficient length, width, closeable opening and thickness to protect and accommodate the intended package/bag from potential damage.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Mangano teaches a solid piece or layer of memory foam 30 and 32 which conforms to the shape of the first and second section of the container 22 and 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey such that an additional foam dampener similar to the first foam dampener was provided on the second peripheral side (within 130) in order to permit items stored within to be cushioned between two cushioning members to further protect items and to accommodate a variety of different objects placed therein, as taught by Mangano (paragraph 0012-0013).

Claims 1-2 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaffey et al. (Chaffey WO 2013/053011) in view of Stegner et al. (Stegner US 2008/0210588).

1: Chaffey teaches a shock absorbing container (container 100) capable of protecting unclaimed cryogenically frozen biological material comprising: 
an outer case (outer case 110) including a first outer panel (first outer panel 140) and a second outer panel (second outer panel 130), the first outer panel and the second outer panel movable relative to each other between a closed position (closed position when 130 is brought into contact with 140) and an open position (open position shown in Figure 1), the first outer panel and the second outer panel defining a storage space (storage space formed within 130 and 140, in the closed position) in the closed position, the first outer panel having a first side (140 below 540 Figure 11) facing the storage space, the second outer panel having a first side (130 having a side surface shown in Figure 1) facing the storage space, wherein moving the first outer panel and the second outer panel into the open position creates or enlarges an opening to access the storage space (opening formed by the perimeter of 140 and 130, which will be enlarged to permit access to the storage in the open position); 
a first foam panel on the first side of the first outer panel (first foam panel 550, made of foam, page 12) with the exception of a second foam panel on the first side of the second outer panel.
Stegner teaches a foam protective packaging material (10) capable of being inserted into a larger container, having a bottom foam panel (19) and top foam panel (comprising 14b and 15b), where the top foam panel is located below the closure of box (40) when closed.


2: Chaffey-Stegner teaches the claimed invention as discussed above for Claim 1 and Stegner further teaches that the foam panels of Stegner are made from reticulated foam or closed cell foam made from any suitable plastic or the like (paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey-Stegner such that the material of choice for foam was of reticulated foam or closed cell foam since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    513
    792
    media_image1.png
    Greyscale

16: Chaffey teaches a shock absorbing container (container 100) capable of storing or transporting an unclaimed and undefined frozen bag of biological fluid, comprising: an outer case (outer case 110) defining an internal volume (volume formed by 130 and 140) and having a closable opening (closable by fastening means 530) to insert to or remove from the internal volume an unclaimed bag of biological fluid, the outer case having an open position (open position shown in Figure 1) and a closed position (closed position when 130 and 140 are brought together), the outer case having a length, a width, and a thickness in the closed position (see markup of Figure 1 above), a foam dampener (first foam panel 550, made of foam, page 12) on a peripheral side of the internal volume except for the explicit teaching of the length and the width greater than the thickness, the closable opening configured to open a greater amount than the thickness and a second foam dampener on an opposing peripheral side of the internal volume.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey such that the length and the width are greater in dimension than the thickness of the container since such a modification would have involved a mere change in the size of a component and a biological sample package/bag can be accommodated within with sufficient length, width, closeable opening and thickness to protect and accommodate the intended package/bag from potential damage.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Stegner teaches a foam protective packaging material (10) capable of being inserted into a larger container, having a bottom foam panel (19) and top foam panel (comprising 14b and 15b), where the top foam panel is located below the closure of box (40) when closed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey such that an additional foam dampener similar to the first foam panel was provided on the second peripheral side of Chaffey (within 130) in order to permit items stored within to be cushioned between two cushioning members to further protect items and encircle a product being packaged for shipment, as taught by Stegner (Abstract).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey-Stegner such that the material of choice for foam was of reticulated foam or closed cell foam since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.


Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaffey et al. (Chaffey WO 2013/053011) in view of Mangano (US 2010/0294675) and further in view of Pomerantz (US 2009/0038901).

9: Chaffey-Mangano teaches the claimed invention as discussed above for Claim 1 except a pouch at least partially enclosing the first foam panel.
Pomerantz teaches foam panels (112) which are connected to one another via a grid of wire enclosure/pouch (110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey-Mangano such that an enclosure/pouch for the first foam panel was provided for in order to prevent tampering by cutting into the case or the outer container and to keep the foam panels in place, as taught by Pomerantz (paragraph 0017).


Pomerantz teaches foam panels (112) which are connected to one another via a grid of wire enclosure/pouch (110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey-Mangano such that the foam panels were connected to each other via an enclosure in order to keep the foam panels in place, as taught by Pomerantz (paragraph 0017).

Claims 12, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaffey et al. (Chaffey WO 2013/053011) in view of Mangano (US 2010/0294675) and further in view of Tennant et al. (Tennant US 2007/0289894).

12: Chaffey-Mangano teaches the claimed invention as discussed above for Claim 1 except a liquid-absorbing liner adjacent the first foam panel.
Tennant teaches an absorbent strip 74 as liners for receiving and holding any fluid that might leak from an incompletely closed specimen vial (paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey-Mangano such that a liquid-absorbing liner was provided in the container of Chaffey-Mangano, as a liner, which is adjacent the first foam panel close to the container wall in order to receive and hold any fluid that might leak from an incompletely closed specimen vial, as taught by Tennant (paragraph 0025).


Tennant teaches an absorbent strip 74 as liners for receiving and holding any fluid that might leak from an incompletely closed specimen vial (paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaffey-Mangano such that a liquid-absorbing liner was provided in the container of Chaffey-Mangano, as a liner, which is adjacent the first foam panel close to the container wall in order to receive and hold any fluid that might leak from an incompletely closed specimen vial, as taught by Tennant (paragraph 0025).

Allowable Subject Matter
Claims 10-11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735